Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to remarks and amendments received 11/10/2021.

Claims 1 – 5, 7, 9 – 11, 15, and 17 – 19 are amended. 
Claims 1 – 20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The rejection of claims 1 – 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 11/10/2021, with respect to the rejection of claims 1 – 20, under 35 U.S.C. 101, have been fully considered and are persuasive.  Specifically, “In this case, the additional elements of each of claims 1-20 integrate the abstract idea 

Applicant’s arguments, filed 11/10/2021, with respect to the rejection of amended claims 1 – 20, under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  The rejection of amended claims 1 – 20, under 35 U.S.C. 102(a)(1), has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a device for encoding and/or decoding data transmitted in a communication channel, A code generator for generating an {N’, K’} code for encoding and/or decoding data transmitted in a communication channel from an {N, K} code, and a method for constructing an {N’, K’} code for encoding and/or decoding data transmitted in a communication channel from an {N, K} code.

The claimed invention, regarding claim 1 as representative, recites features such as: encoding and/or decoding the data transmitted in the communication channel based 

The prior art of record (Wu et al., U.S. Publication 2019/0349010 (herein Wu), Yonge, U.S. Patent U.S. 6,289000 (herein Yonge), and CHRISTIAN HAGER ET AL: "Approaching Miscorrection-free Performance of Product and Generalized Product Codes", (herein HAGER), as examples of such prior art) do not teach the same. 

Wu teaches: Wireless communication devices are adapted to employ Golay-based matrices for encoding a wireless transmissions.  According to at least one example, a wireless communication device can identify an information vector to be transmitted as a wireless communication.  A Golay-based generator matrix may be selected based on a length of the information vector, where the selected Golay-based generator matrix is generated by shortening a Golay generator matrix by removing a plurality of columns of systematic bits and a plurality of rows to obtain the shortened generator matrix, and extending the shortened generator matrix to obtain an extended generator matrix by adding columns to at least the systematic bits and appending rows to obtain a desired matrix size.  A respective bit value may be determined for bits in each added column and for at least some of the bits in each appended row.  Other aspects, embodiments, and features are also included.
Wu specifically disclose: A device for encoding and/or decoding data transmitted in a communication channel (figure 3), comprising: at least one processor; and a memory configured to store computer readable instructions that, when executed by the 
However, Wu fails to disclose: the second check matrix includes {N – K + p + q} rows and {N + q} columns, {N – K} elements in each of {p + q} columns of the second check matrix are all zeros, and {N – K} elements in each of right most {N – p} columns of the second check matrix are elements of the first check matrix defining the {N, K} code.

Yonge teaches: An encoder/decoder scheme for robust transmission of PHY layer frame control information (to support medium access) in OFDM frames (or packets).  The PHY layer frame control information to be modulated onto carriers in OFDM symbols is encoded using a product coding to form a product code block or matrix.  The product coding is based on a shortened hamming code codeword set having properties of symmetry.  Elements of the product code matrix are interleaved so that the elements are modulated onto the carriers of the symbols in diagonal groupings (across time and frequency) and with some degree of redundancy.  The modulated elements are demodulated to produce soft decision values, which are de-interleaved to combine copies of the soft values for elements and re-order the soft values in the order of the elements prior to interleaving.  The soft values for each row and each column are provided to a turbo product decoder, which performs a number of iterations of row/column decoding, each iteration applying a weighting to the results to enhance the reliability of the results of each next successive iteration.  Upon completion of the final 
Yonge specifically disclose: encoding and/or decoding the data transmitted in the communication channel based on an {N’, K'} code generated from an {N, K} code (abstract; Claim 20).
However, Yonge fails to disclose: the second check matrix includes {N – K + p + q} rows and {N + q} columns, {N – K} elements in each of {p + q} columns of the second check matrix are all zeros, and {N – K} elements in each of right most {N – p} columns of the second check matrix are elements of the first check matrix defining the {N, K} code.

HAGER teaches: Product codes (PCs) protect a two-dimensional array of bits using short component codes. Assuming transmission over the binary symmetric channel, the decoding ls commonly performed by iteratively applying bounded-distance decoding to the component codes. For this coding scheme, undetected errors in the component decoding – also known as miscorrections – significantly degrade the performance. In this paper, we propose a novel iterative decoding algorithm for PCs which can detect and avoid most miscorrections. The algorithm can also be used to decode many recently proposed classes of generalized PCs such as, staircase, 
However, HAGER fails to disclose: the second check matrix includes {N – K + p + q} rows and {N + q} columns, {N – K} elements in each of {p + q} columns of the second check matrix are all zeros, and {N – K} elements in each of right most {N – p} columns of the second check matrix are elements of the first check matrix defining the {N, K} code.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111